Title: From Thomas Jefferson to James Madison, 29 November 1820
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Poplar Forest
Nov. 29. 20.
The inclosed letter from our antient friend Tenche Coxe came unfortunately to Monticello after I had left it and has had a dilatory passage to this place where I recieved it yesterday and obey it’s injunction of immediate transmission to you. we should have  recognised the stile even without a signature and altho so written as to be much of it indecypherable. this is a sample of the effects we may expect from the late mischievous law vacating every 4. years nearly all the executive offices of the government. it saps the constitutional and salutary functions of the President, and introduces a principle of intrigue & corruption, which will soon leaven the mass, not only of Senators, but of citizens. it is more baneful than the attempt which failed in the beginning of the government to make all officers irremovable but with the consent of the Senate. this places, every 4. years, all appointments under their power, and even obliges them to act on every one nominatim. it will keep in constant excitement all the hungry cormorants for office, render them, as well as those in place, sycophants to their Senators,  engage these in eternal intrigue to turn out one and put in another, in cabals to swap work; and make of them, what all executive directories become, mere sinks of corruption & faction. this must have been one of the midnight signatures of the President, when he had not time to consider, or even to read the law: and the more fatel as being irrepealable but with the consent of the Senate, which will never be obtained.F. Gilmer has communicated to me mr Correa’s letter to him of Adieux to his friends here, among whom he names most affectionately mrs Madison and yourself. no foreigner I believe has ever carried with him more friendly regrets he was to sail the next day (Nov. 10.) in the British packet. for England, & thence take his passage in Jan. for Brazil. his present views are of course liable to be affected by the events of Portugal, & the possible effects of their example on Brazil.  I expect to return to Monticello about the middle of the ensuing month and salute you with constant affection and respect.Th: Jefferson